In his motion for rehearing, appellant urges that irrespective of the conclusions stated by the trial judge in his findings of fact upon the hearing of evidence in support of appellant's motion for new trial, that the testimony before the court at that time showed such comment and discussion by the jury of the appellant's failure to testify as a witness in the case, that should have caused the court to grant a new trial and that now calls for a *Page 540 
reversal. We have gone carefully over the testimony of each juror at said hearing. Eight of the jurors testified and each stated positively that upon their retirement they took a ballot to ascertain their conclusion as to the guilt of appellant, and that all twelve of said jurors unanimously voted him guilty. They stated that a vote was then taken and they voted that his punishment should be two years in the penitentiary. It was further stated that upon the question of suspended sentence there was a division. Three of the jurors who testified upon the hearing of the motion for new trial stated that they were for granting appellant a suspended sentence. Each of them testified that he did not hear any discussion of appellant's failure to testify, and that no such fact or discussion influenced him in changing his views and in finally agreeing to a verdict of guilty without suspension of sentence. We know of no authority holding that where the question of defendant's guilt and of the term of years that should be awarded him as punishment, has been decided by the jury before any reference is made to the fact of his failure to testify, that such reference thereafter would be sufficient ground for a reversal. The authorities seem to hold a contrary view. We adhere to the conclusion reached and announced in our former opinion that no error is shown in reference to any inadvertent statement concerning appellant's failure to testify, which appears in the testimony of a minority of said jurors but which the majority of those testifying seem to deny.
Appellant insists that the evidence in support of the proposition of guilt is meager, but we are unable to determine this question for ourselves because of the absence of a statement of facts.
Being of opinion that appellant's motion for rehearing presents no sufficient reason why our former opinion is not sound, said motion is overruled.
Overruled.